MATTHEWS, Chief Justice,
dissenting in part.
I agree with the opinion, except as to part IV concerning the 100% cost allocation to Homer Electric.
APUC gave three reasons in support of this allocation:
1. ability to pay, finding that Homer Electric had the superior ability since it could pass the costs on to the consumer;
2. “that insofar as possible the cost causer should be the cost payer; i.e. HEA was the party whose tariff revision generated the audit and associated costs in this proceeding and should be required to bear the burden of paying those costs.”; and
3. that “HEA was spared the expense of a full evidentiary hearing in this proceeding.”
The expression of the third reason suggests that if the Commission had subjected ⅛6 utility to a full evidentiary hearing and was thus responsible for needless additional work, the Commission would not have made the 100% allocation.
It seems to me that all of these reasons are appropriate for consideration and that the Commission has expressed grounds which suffice to satisfy the “just under the circumstances” statutory standard. I would therefore affirm the cost allocation.